DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication filed
on 03 February, 2020. In view of this communication, claims 1 - 10 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Page 17, Line 7 has reference 1320a which is not shown in drawing. Should be corrected to 1232a per Fig 13.
Page 17, Line 16 has magnet reference 1200 which is the reference for rotor as per Fig 13. Should be corrected to 1220 as per Fig 12.
Page 18, Line 10 has side portions 1310bb and 1320bb which is not shown in any of the drawings. Fig 17 shows side portions 1231bb and 1232bb.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paeng (KR 20110072678 A).
Regarding Claim 1, Paeng discloses a rotor (Fig 4, 100) comprising: 
a rotor core (Fig 4, 120); 
a plurality of magnets (Fig 4, 130) arranged outside the rotor core (Fig 4, 120); and 
cover (Fig 4, 140) disposed outside the plurality of magnets (Fig 4, 130), 
wherein the rotor core (Fig 4, 120) comprises a plurality of guide protrusions (Fig 2b, P) disposed between the plurality of magnets (Fig 4, 130), and 
wherein a distance from a center of the rotor core (Fig 4, 120) to an outer surface of the cover (Fig 4, 140) through a center of the guide protrusion (Fig 3, R1) is smaller than a distance from the center of the rotor core to the outer surface of the cover through a center of one of the plurality of magnets (Fig 3, R2).

    PNG
    media_image1.png
    348
    320
    media_image1.png
    Greyscale

Regarding Claim 3, Paeng discloses the rotor of claim 1. Paeng further discloses (Fig 5 below) a cross section of th

    PNG
    media_image2.png
    508
    550
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    558
    548
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    291
    298
    media_image4.png
    Greyscale

Regarding Claim 4, Paeng discloses the rotor of claim 3. Paeng further discloses (Fig 5a below) a center (O) of the concave portion (Fig 5, C2) is disposed outside the rotor core (Fig 4, 5 above, 120)

    PNG
    media_image5.png
    169
    196
    media_image5.png
    Greyscale

Regarding Claim 5, Paeng discloses a motor [Para 0002]comprising: 
a shaft [Para 0002];
BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/tylApplication No.: NEWDocket No.: 5934-0225PUS1Page 4 of 6a rotor (Fig 4 above, 100) comprising a hole in which the shaft (Fig 4 above, 110) is disposed [Para 0005]; and 
a stator [Para 0003] disposed outside the rotor (Fig 4 above, 100), 
wherein the rotor (Fig 4 above, 100) comprises:  
a rotor core(Fig 4, 120);
a plurality of magnets (Fig 4, 130) arranged outside the rotor core (Fig 4, 120); and

wherein a distance from a center of the rotor core to an outer surface of the cover through a center of the guide protrusion (Fig 3, R1) is smaller than a distance from the center of the rotor core to the outer surface of the cover through a center of one of the plurality of magnets (Fig 3, R2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paeng in view of Botiov et al.(WO 2015048956 A2), hereinafter referred to as Botiov.
Regarding Claim 2, Paeng discloses a rotor (Fig 4, 100) according to claim 1. Paeng does not disclose a sensor magnet disposed above the rotor core, wherein the cover is disposed outside the sensor magnet, and a thickness of th
Botiov discloses (Fig 12, 14 below) a sensor magnet (Fig 14, 30) disposed above the rotor core (Fig 14, 37), wherein the cover (Fig 12, 32) is disposed outside the sensor magnet (Fig 14, 30), and a thickness (Fig 12, T1) of th
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to have formed the rotor of Paeng modified by the sensor magnet disposed above the rotor core with the thickness of the cover outside the rotor magnets less than that outside the sensor magnet in a radial direction as taught by Botiov in order to know the position of the rotor as well as minimize the wall thickness of cover outside the rotor magnet to facilitate the magnetic interaction with the stator and increase the wall thickness around the sensor magnet to keep the strength of the cover sufficient to retain the sensor magnet.


    PNG
    media_image6.png
    637
    576
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    721
    450
    media_image7.png
    Greyscale


Claim 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Paeng in view of Oh (KR 20170032022 A) and Bellot et al. (US 3865639 A), hereinafter referred to as Bellot.
Regarding Claim 6, Paeng discloses the motor of claim 5. Paeng does not disclose the cover is a can member, wherein the can member comprises a first can and a second can disposed at both ends of the rotor core, and 
wherein the first can and the second can are arranged such that a bottom end of the first can comes into contact with a bottom end of the second can, and the first can and the second can comprise 
Oh discloses the cover is a can member (Oh, Fig 2 below), wherein the can member comprises a first can (Oh, Fig 2, 310) and a second can (Oh, Fig 2, 320) disposed at both ends of the rotor core (Oh, Fig 2, 210), and 
wherein the first can (Oh, Fig 2, 310) and the second can (Oh, Fig 2, 320) are arranged such that a bottom end of the first can (Oh, Fig 2, 310a)  comes into contact (Oh, Fig 4a below) with a bottom end of the second can (Oh, Fig 2, 320a). Oh does not disclose the first can and the second can comprise a first weld bead disposed through theBIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/tylApplication No.: NEWDocket No.: 5934-0225PUS1 Page 5 of 6bottom end of the first can and the bottom end the second can.
Bellot discloses (Fig 5 below) [Col 2, 40-41] the first can (Bellot, Fig 5 below, 16) and the second can (Bellot, Fig 5, 17) comprise a first weld bead (Fig 5, 18) disposed through theBIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/tylApplication No.: NEWDocket No.: 5934-0225PUS1 Page 5 of 6bottom end of the first can (Fig 5, 16e) and the bottom end the second can (Fig 5, 17e).
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to have formed the motor of Paeng modified by the first and second cans as taught by Oh and welding the cans as taught by Bellot in order to ensure that there is good fit of the rotor inside the can assembly as well as there is no intrusion of foreign substances inside the can assembly [Oh, Para 0009].

    PNG
    media_image8.png
    423
    558
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    398
    424
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    188
    340
    media_image10.png
    Greyscale

Regarding Claim 7, Paeng in view of Oh and Bellot discloses the motor of claim 6. Paeng in view of Oh and Bellot further discloses the rotor core (Paeng, Fig 4 above, 120) comprises guide protrusions (Paeng, Fig 2b above, P), and wherein the guide protrusions protrude from an outer circumferential surface of the rotor core (Paeng, Fig 4 above, 120) in a radial direction of the rotor core and are arranged along an axial direction (Paeng, Fig 4 above, AA) of the shaft [Paeng, Para 0002].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paeng in view of Oh, Bellot and Hyun et al.(KR 20160076729 A), hereinafter referred to as Hyun.
Regarding Claim 8, Paeng in view of Oh and Bellot disclose the motor of claim 6. Paeng in view of Oh and Bellot does not disclose the can member comprises a groove portion, and wherein the groove portion comprises a bottom surface and sidewalls disposed on both ends of the bottom surface.
Hyun discloses the can member (Fig  7 below, 130) comprises a groove portion (Fig 7, 131), and wherein the groove portion (Fig 7, 131) comprises a bottom surface (Fig 7, 131b) and sidewalls (Fig 7, 131s) disposed on both ends of the bottom surface.
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to have formed the rotor of Paeng in view of Oh and Bellot modified by the groove in the can as taught by Hyun in order to ensure no relative motion between the rotor and the can and provide a feature to seal the rotor cavity in an airtight manner [Hyun, Para 0064].

    PNG
    media_image11.png
    838
    655
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    209
    139
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    216
    135
    media_image13.png
    Greyscale

Claim 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paeng in view of Oh, Bellot and Hyun.
Regarding Claim 9, Paeng in view of Oh and Bellot discloses the motor of claim 7. Paeng in view of Oh and Bellot does not disclose the can member comprises a groove portion, and wherein the groove portion comprises a bottom surface and sidewalls disposed on both ends of the bottom surface, and the bottom surface of the groove portion comes into contact with the guide protrusions.
Hyun discloses the can member (Fig  7 above, 130) comprises a groove portion (Fig 7, 131), and wherein the groove portion (Fig 7, 131) comprises a bottom surface (Fig 7, 131b) and sidewalls (Fig 7, 131s) disposed on both ends of the bottom surface (Fig 7, 131b) and the bottom surface of the groove portion comes into contact with the guide protrusions (Fig 7 above, 121a)[Hyun, Para 0026, Para 0027].
Regarding Claim 10, Paeng in view of Oh, Bellot and Hyun discloses the motor of claim 9. Paeng in view of Oh, Bellot and Hyun does not disclose the sidewalls are disposed to be spaced apart from the magnets.
Hyun further discloses the sidewalls (Fig 7 above, 131s) are disposed to be spaced apart(Fig 7, S) from the magnets (Fig 7, 122).
For claims 9 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of Paeng in view of Oh and Bellot modified by the groove in the can touching the guide protrusion with spacing between the side walls and the magnets as taught by Hyun in order to ensure no relative motion between the rotor and the can and to seal the rotor cavity in an airtight manner by using a pressing process (which creates a gap between the magnet and sidewall)[Hyun, Para 0064].
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832